DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Response to Applicant’s Arguments/Remarks
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See below for the rejection of claim 1 over Lim in view of Kokinelis, and in further view of Kuehne; and the rejection of claim 16 over Lim in view of Kokinelis.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1-7, 9-12, and 16-20, “non-contact speed selector switch” (because A – “non-contact speed selector switch” is the placeholder/nonce term, B – “configured to adjust a rotational speed of the motor” designates the function, and C – no additional structure is provided in the claim body, thus “non-contact speed selector switch” is understood as equivalent to “means for adjusting a rotational speed of the motor”). A review of the specification suggests that the corresponding structure is provided in ¶ [0036] and recites, “…As such, the non-contact speed selector switch 260 does not rely upon a movable conductor capable of electrical contact with one or more circuits in the controller 234, and is thus considered a "non-contact" switch.” or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2013/0269961 A1) in view of Kokinelis (US 2014/0015383 A1)
Regarding claim 16, Lim discloses a rotary power tool (See power tool of Fig 1) comprising: 
a housing (Fig 1, #12) including a motor housing portion (See Fig 5 illustrating a motor housing portion {#56}) and a handle portion extending therefrom (Fig 1, #18); 
an electric motor (See Fig 5, #14) positioned within the motor housing portion (See Fig 5 illustrating a motor housing portion {#56} housing the motor {#14}), the electric motor defining a longitudinal axis extending through the motor housing portion (See annotated Fig 5 below for the identified longitudinal motor axis);

    PNG
    media_image1.png
    457
    615
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 5 of Lim illustrating the longitudinal motor axis.

a trigger switch (See Fig 1, #16) configured to activate and deactivate the motor (See ¶ [0027]); 
a bit retainer (See at least ¶ [0027] that states, "...In the illustrated example of FIG. 1A, the tool holder 26 is a keyless chuck, although it should be understood that the tool holder can have other configurations such as a quick release tool holder, a hex tool holder, or a keyed chuck...") operatively coupled to the electric motor (See at least ¶ [0027] that states, "...An output shaft 32 extends from the motor 14 to a transmission 100 that transmits power from the output shaft 32 to the output spindle 24 and to the tool holder 26..."); and
a non-contact speed selector switch (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added. Based on this passage in combination with the disclosure of ¶ [0035], the switch {#29} comprises the same structure and performs the same function as a "non-contact speed selector switch") positioned in the motor housing portion (See Fig 5 illustrating the switch {#29} is positioned within the motor housing), the non- contact speed selector switch configured to adjust a rotational speed of the motor (See ¶ [0035]).
However, Lim does not specifically teach a circuit board positioned in the motor housing portion, the circuit board positioned axially between the electric motor and the bit retainer relative to the longitudinal axis, the circuit board oriented perpendicular to the longitudinal axis; and wherein the circuit board includes a portion of the non-contact speed selector switch.
	Kokinelis teaches a circuit board (See Fig 6, #90b) positioned in the motor housing portion (See Figs 2 & 6 illustrating that the circuit board is positioned in the motor housing), the circuit board positioned axially between the electric motor and the bit retainer relative to the longitudinal axis (See Fig 2 illustrating the circuit board positioned between the motor {#14} and the bit retainer {#18}); and 
wherein the circuit board includes a portion of the non-contact speed selector switch (See Fig 6 illustrating that the circuit board {#90b} includes a portion of the non-contact speed selector switch {#92}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Kokinelis to include a circuit board positioned within the motor housing at the location of the non-contact speed-selector switch as disclosed by Lim, and wherein the circuit board contains a portion of the non-contact speed selector switch (the Hall Effect sensor) with the motivation of providing a structure and means to reliably communicate with the position of a mechanical switch and control the power tool of Lim based on said communication, as described by Kokinelis in ¶ [0004], [0008], [0033], and [0040].
Lim in view of Kokinelis does not specifically teach that the circuit board is oriented perpendicular to the longitudinal axis. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Lim in view of Kokinelis to rotate the position of the circuit board 90° such that the circuit board is positioned perpendicular to the longitudinal axis (as shown in the annotated Fig 3 of Kokinelis below) because Applicant has not disclosed that that particular orientation provides an advantage, is used for a particular purpose, or solves a stated problem (see ¶ [0035] of the specification dated 11/01/2018). The rotation of the circuit board such that it is oriented perpendicular to the longitudinal axis would have the added benefit of reducing the size of the housing at the point where the operator holds the trigger (see Fig 3 of Kokinelis), thus improving the ergonomic design of the tool overall. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the position of the board as taught by Kokinelis (in line with the longitudinal direction), as it would only take a minor geometric re-arrangement of the sensor components on the board to perform the same tool function as is claimed. Therefore, it would have been an obvious matter of design choice to modify Lim in view of Kokinelis to obtain the invention as specified in claim 1.

    PNG
    media_image2.png
    497
    562
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 3 of Kokinelis showing a proposed axis of the circuit board perpendicular to the tool axis.

Regarding claim 17, Lim further discloses a multi-stage planetary transmission (Fig 5, #100) coupled to the motor (Fig 5, #14), wherein the non-contact speed selector switch includes an adjustable mechanical switch portion for adjusting the transmission (See at least Fig 5, #29 for a mechanical switch portion graspable by a user. See at least Fig 5, #100 illustrating a multi-planetary transmission. See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission), and wherein the non-contact speed selector switch is configured to indicate to an electronic controller a speed setting of the transmission (See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission).

Regarding claim 18, Lim further discloses an electronic clutch (See Fig 1B, #40 illustrating an electronic clutch), wherein the non-contact speed selector switch is configured to indicate to the electronic controller a current draw limit of the electronic clutch based on the speed setting (See at least ¶ [0035] - [0036] describing the use of the non-contact speed selector switch to determine a speed setting for the electronic clutch. See further Fig 1b, #44 for a "current sensing circuit" along with ¶ [0028] describing the setting of a current limit using the non-contact speed selector switch).

Regarding claim 21, Lim further discloses a transmission (Fig 5, #100) operatively coupled between the electric motor (Fig 5, #14) and the bit retainer (See at least ¶ [0027] that states, "...In the illustrated example of FIG. 1A, the tool holder 26 is a keyless chuck, although it should be understood that the tool holder can have other configurations such as a quick release tool holder, a hex tool holder, or a keyed chuck...").
However, Lim does not expressly disclose wherein the circuit board is positioned axially between one of the electric motor and the transmission, or the transmission and a tool chuck of the bit retainer relative to the longitudinal axis.
Kokinelis teaches wherein the circuit board (See Fig 6, #90b) is positioned axially between one of the electric motor and the transmission, or the transmission and a tool chuck of the bit retainer relative to the longitudinal axis (See Fig 2 illustrating the circuit board positioned between the motor {#14} and the bit retainer {#18}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Kokinelis to include a circuit board positioned within the motor housing at the location of the non-contact speed-selector switch as disclosed by Lim, and wherein the circuit board contains a portion of the non-contact speed selector switch (the Hall Effect sensor) with the motivation of providing a structure and means to reliably communicate with the position of a mechanical switch and control the power tool of Lim based on said communication, as described by Kokinelis in ¶ [0004], [0008], [0033], and [0040].

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kokinelis, and in further view of Kuehne (US 2013/0025899 A1).
Regarding claim 1, Lim teaches a rotary power tool (See power tool of Fig 1) comprising:
a housing (Fig 1, #12) including a motor housing portion (See Fig 5 illustrating a motor housing portion {#56}) and a handle portion (Fig 1, #18) extending therefrom (See Fig 1A illustrating that the handle portion {#18} extends from the motor housing portion {shown in Fig 5});
an electric motor (See Fig 5, #14) positioned within the motor housing portion (See Fig 5 illustrating a motor housing portion {#56} housing the motor {#14}), the electric motor defining a longitudinal axis extending through the motor housing portion (See annotated Fig 5 below for the identified longitudinal motor axis);

    PNG
    media_image1.png
    457
    615
    media_image1.png
    Greyscale

Fig 3. Annotated Fig 5 of Lim illustrating the longitudinal motor axis.

a trigger switch (See Fig 1, #16) configured to activate and deactivate the motor (See ¶ [0027]); 
a bit retainer (See at least ¶ [0027] that states, "...In the illustrated example of FIG. 1A, the tool holder 26 is a keyless chuck, although it should be understood that the tool holder can have other configurations such as a quick release tool holder, a hex tool holder, or a keyed chuck...") operatively coupled to the electric motor (See at least ¶ [0027] that states, "...An output shaft 32 extends from the motor 14 to a transmission 100 that transmits power from the output shaft 32 to the output spindle 24 and to the tool holder 26...");
a non-contact speed selector switch positioned in the housing (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added. Based on this passage in combination with the disclosure of ¶ [0035], the switch {#29} comprises the same structure and performs the same function as a "non-contact speed selector switch"), the non-contact speed selector switch movable between a first position and a second position (See ¶ [0035] describing that the speed selector switch is movable to at least two positions to correspond to a desired speed of motor), the non-contact speed selector switch configured to adjust a rotational speed of the motor (See ¶ [0035] - "The electronic clutch includes a speed selector circuit 54 that senses the position of the speed selector switch 28 to determine which speed setting has been selected by the user..."), wherein the non-contact speed selector switch is separate from the trigger switch (See the trigger switch {Fig 1, #16} and speed selector switch {Fig 1, #29} are separate).
However, Lim does not specifically teach a circuit board positioned in the motor housing portion, the circuit board positioned axially between the electric motor and the bit retainer relative to the longitudinal axis; 
the non-contact speed selector switch movable between a first position corresponding to high speed operation of the motor and a second position corresponding to low speed operation of the motor (emphasis added); or
wherein the circuit board includes a portion of the non-contact speed selector switch, and wherein the non-contact speed selector switch includes two detent recesses selectively engageable by a detent spring, the detent recesses configured to hold the non-contact speed selector switch in one of the first position or the second position.
	Kokinelis teaches a circuit board (See Fig 6, #90b) positioned in the motor housing portion (See Figs 2 & 4A), the circuit board positioned axially between the electric motor and the bit retainer relative to the longitudinal axis (See Fig 2 illustrating the circuit board positioned between the motor {#14} and the bit retainer {#18} in an axial direction);
and wherein the circuit board includes a portion of the non-contact speed selector switch (See Fig 6 illustrating that the circuit board {#90b} includes a portion of the non-contact speed selector switch {#92}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Kokinelis to include a circuit board positioned within the motor housing at the location of the non-contact speed-selector switch as disclosed by Lim, and wherein the circuit board contains a portion of the non-contact speed selector switch (the Hall Effect sensor) with the motivation of providing a structure and means to reliably communicate with the position of a mechanical switch and control the power tool of Lim based on said communication, as described by Kokinelis in ¶ [0004], [0008], [0033], and [0040].
	However, Lim in view of Kokinelis does not specifically teach the non-contact speed selector switch movable between a first position corresponding to high speed operation of the motor and a second position corresponding to low speed operation of the motor (emphasis added); or wherein the non-contact speed selector switch includes two detent recesses selectively engageable by a detent spring, the detent recesses configured to hold the non-contact speed selector switch in one of the first position or the second position.
Kuehne teaches a speed selector switch (See Figs 2 & 5, #108/#244) movable between a first position corresponding to high speed operation of the motor and a second position corresponding to low speed operation of the motor (See ¶ [0037] - "The movable member 240 can be axially movable between a first position and a second position to cause the reduction gearset 106 to operate in a first overall gear ratio and a second overall gear ratio, respectively..." See further from ¶ [0037] - "...Positioning the movable member 240 in the first position meshingly engages a plurality of second locking teeth 248 on the outer circumferential surface of the movable member 240 to the teeth 128 formed on the interior circumferential surface of the second sleeve portion 124 (to thereby non-rotatably couple the movable member 240 and the second ring gear 166 to the gear case 32 via the transmission sleeve 104), while positioning the movable member 240 in the second position meshingly engages the internal teeth 176 of the second ring gear 166 to the first locking teeth 152 formed on the first carrier body 148..." From the above passage, the movable member in a first position corresponds to a high speed due to a first gearing ratio {see further ¶ [0029]} while the movable member in a second position corresponds to a lower speed due to a second gearing ratio {see further ¶ [0030]}),
wherein the speed selector switch includes two detent recesses (See Figs 6-8, #324 - 'second rails' & Fig 8, #334/#342) selectively engageable by a detent spring (See Fig 9, #302), the detent recesses configured to hold the speed selector switch in one of the first position or the second position (See ¶ [0040] - "The detent springs 302 can be leaf springs that can be mounted to the detent mount 60 on the gear case 32. The detent springs 302 can be contoured to receive the detent members 334 of the wire form 314 so as to permit the selector switch 300 to be selectively positioned in a first switch position and a second switch position.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of Kokinelis to incorporate the teachings of Kuehne to include the selector switch movable to a first and second position corresponding to a high and low speed in order to shift the tool to a high-speed low-torque or a low-speed high-torque setting as recognized by Kuehne in ¶ [0025] – [0030], and also include the switch being enagagable by a detent spring to hold the switch in said first or second positions with the motivation of ensuring that the switch stays in one of a first or second position during operation as recognized by Kuehne in ¶ [0039] – [0040].

Regarding claim 9, Lim further discloses wherein the non-contact speed selector switch is positioned in the motor housing portion (See Fig 5 illustrating the switch {#29} is positioned within the motor housing).

Regarding claim 10, Lim further discloses a multi-stage planetary transmission (Fig 5, #100) coupled to the motor (Fig 5, #14), and wherein the non-contact speed selector switch is configured to indicate to an electronic controller a speed setting of the transmission (See at least Fig 5, #100 illustrating a multi-planetary transmission. See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission).

Regarding claim 11, Lim further discloses wherein the non-contact speed selector switch includes an adjustable mechanical switch portion for adjusting the transmission (See at least Fig 5, #29 for a mechanical switch portion graspable by a user. See at least Fig 5, #100 illustrating a multi-planetary transmission. See further ¶ [0034]-[0035] describing that the switch indicates a speed setting of the transmission).

Regarding claim 12, Lim further discloses an electronic clutch (See Fig 1B, #40 illustrating an electronic clutch), wherein the non-contact speed selector switch is configured to indicate to the electronic controller a current draw limit of the electronic clutch based on the speed setting (See at least ¶ [0035] - [0036] describing the use of the non-contact speed selector switch to determine a speed setting for the electronic clutch. See further Fig 1b, #44 for a "current sensing circuit" along with ¶ [0028] describing the setting of a current limit using the non-contact speed selector switch).

Claims 2-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kokinelis and Kuehne, and in further view of Philipp (US 5,136,220).
Regarding claim 2, Lim further teaches wherein the non-contact speed selector switch includes a Hall-effect sensor (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added.).
	None of Lim, Kokinelis, or Kuehne specifically teach a magnet adjustably positioned proximate the Hall-effect sensor, and wherein the rotational speed is adjusted based on a position of the magnet relative to the Hall-effect sensor.
	Philipp teaches a magnet adjustably positioned proximate the Hall-effect sensor (See Fig 4, illustrating a magnet in cooperation with a hall sensor {#26} to control the speed of a motor {#15}), and wherein the rotational speed is adjusted based on a position of the magnet relative to the Hall-effect sensor (See Fig 4, and col 2, line 62 - col 3, line 9 describing the position of the magnet relative to the hall effect sensor controlling the motor speed).
	Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lim as modified by Kokinelis and Kuehne to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 3, Lim further teaches wherein the non-contact speed selector switch includes an adjustable mechanical switch portion graspable by a user (See at least Fig 5, #29 for a mechanical switch portion graspable by a user).
	None of Lim, Kokinelis, or Kuehne specifically teach the magnet positioned on the mechanical switch portion.
	Philipp teaches the magnet positioned on the mechanical switch portion (See Fig 4 illustrating the magnet attached to mechanical switch portion. See further col 2, line 62 – col 3, line 9).
	Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of Kokinelis and Kuehne to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 4, Lim further teaches wherein the mechanical switch portion includes a shuttle body movable to a plurality of discrete positions (See Fig 5, #29 for the mechanical switch having a shuttle body. See ¶ [0034] that describes the switch movable to a plurality of discrete positions), the shuttle body including a surface spaced from and in facing relationship with the Hall-effect sensor (See Fig 5 illustrating the switch portion {#29} has a surface spaced apart from and in facing relationship with a potentiometer {#86}. See further ¶ [0035] that describes that the potentiometer may instead be a hall effect sensor).
	None of Lim, Kokinelis, or Kuehne specifically teach wherein the magnet is positioned on the surface.
	Philipp teaches wherein the magnet is positioned on the surface (See Fig 4 illustrating that the magnet is positioned on the trigger switch. It was demonstrated above that the switch of Lim would have the magnet positioned thereon as described above, and therefore the shuttle body has the magnet positioned on the surface, and is spaced apart from the hall-effect sensor).
	Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of Kokinelis and Kuehne to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 5, Lim further teaches wherein the mechanical switch portion is held in one of the discrete positions by a biasing member (See at least ¶ [0034] that describes, "...The speed selector switch 29 is coupled to the shift ring 82 by spring biased pins so that axial movement of the speed selector switch 29 causes the axial movement of the shift ring 82." That same passage further describes that discrete positions are attained. Therefore, the speed selector switch is held in discrete positions via biasing members).

Regarding claim 6, Lim does not specifically teach wherein the circuit board is in facing relationship with the magnet, wherein the circuit board includes an axially-facing surface relative to the longitudinal axis, and wherein the Hall-effect sensor is positioned on the axially-facing surface of the circuit board.
Kokinelis teaches wherein the circuit board includes an axially-facing surface relative to the longitudinal axis (See Fig 6, #90b illustrating a surface of the circuit board in an axially-facing relationship to the longitudinal axis of the motor {See dotted line in Fig 2, equivalent to the axis of Lim}), and wherein the Hall-effect sensor is positioned on the axially-facing surface of the circuit board (See Fig 6 illustrating that the circuit board {#90b} includes a portion of the non-contact speed selector switch {#92}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Kokinelis to include a circuit board positioned within the motor housing at the location of the non-contact speed-selector switch as disclosed by Lim, and wherein the circuit board contains a portion of the non-contact speed selector switch (the Hall Effect sensor) with the motivation of providing a structure and means to reliably communicate with the position of a mechanical switch and control the power tool of Lim based on said communication, as described by Kokinelis in ¶ [0004], [0008], [0033], and [0040].
None of Lim, Kokinelis, or Kuehne specifically teach wherein the circuit board is in facing relationship with the magnet.
	Philipp teaches wherein the circuit board is in facing relationship with the magnet (See Fig 4 illustrating that the magnet is positioned on the trigger switch. It was demonstrated above that the switch of Lim would have the magnet positioned thereon as described above, and therefore the shuttle body has the magnet positioned on the surface, and is spaced apart from the hall-effect sensor).
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of Kokinelis and Kuehne to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 7, None of Lim, Kokinelis, or Kuehne specifically teach wherein the non-contact speed selector switch is configured to output a variable voltage signal to a controller indicating the rotational speed at which to operate the motor.
	Philipp teaches wherein the non-contact speed selector switch is configured to output a variable voltage signal to a controller indicating the rotational speed at which to operate the motor (See col 2, line 62 - col 3, line 9 describing that the hall sensor of the non-contact speed selector switch outputs a variable voltage signal to a controller "related to the desired motor speed").
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of Kokinelis and Kuehne to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 19, Lim further teaches wherein the non-contact speed selector switch includes a Hall-effect sensor (See Fig 5, #29. See further ¶ [0035], specifically the last sentence that states, "In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch." Emphasis added.).
	None of Lim, Kokinelis, or Kuehne specifically teach a magnet, and wherein the magnet is positioned on the mechanical switch portion.
	Philipp teaches a magnet (See Fig 4, illustrating a magnet in cooperation with a hall sensor {#26} to control the speed of a motor {#15}), and wherein the magnet is positioned on the mechanical switch portion (See Fig 4, and col 2, line 62 - col 3, line 9 describing the position of the magnet relative to the hall effect sensor controlling the motor speed).
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of Kokinelis and Kuehne to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Regarding claim 20, Lim does not specifically teach the circuit board is spaced from the magnet, wherein the circuit board includes an axially-facing surface relative to the longitudinal axis, and wherein the Hall-effect sensor is positioned on the axially-facing surface of the circuit board.
Kokinelis teaches wherein the circuit board includes an axially-facing surface relative to the longitudinal axis (See Fig 6, #90b illustrating a surface of the circuit board in an axially-facing relationship to the longitudinal axis of the motor {See dotted line in Fig 2, equivalent to the axis of Lim}), and wherein the Hall-effect sensor is positioned on the axially-facing surface of the circuit board (See Fig 6 illustrating that the circuit board {#90b} includes a portion of the non-contact speed selector switch {#92}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Kokinelis to include a circuit board positioned within the motor housing at the location of the non-contact speed-selector switch as disclosed by Lim, and wherein the circuit board contains a portion of the non-contact speed selector switch (the Hall Effect sensor) with the motivation of providing a structure and means to reliably communicate with the position of a mechanical switch and control the power tool of Lim based on said communication, as described by Kokinelis in ¶ [0004], [0008], [0033], and [0040].
None of Lim, Kokinelis, or Kuehne specifically teach wherein the circuit board is spaced the magnet.
	Philipp teaches wherein the circuit board is in facing relationship with the magnet (See Fig 4 illustrating that the magnet is positioned on the trigger switch. It was demonstrated above that the switch of Lim would have the magnet positioned thereon as described above, and therefore the shuttle body has the magnet positioned on the surface, and is spaced apart from the hall-effect sensor).
Lim teaches the use of a hall effect sensor in lieu of a potentiometer (Fig 5, #86) to communicate with the mechanical switch (Fig 5, #29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of Kokinelis and Kuehne to incorporate the teachings of Philipp to include a magnet positioned on the mechanical switch (the non-contact speed selector switch of Lim, Fig 5, #29) with the motivation that the use of a magnet on the switch would allow for the hall sensor to output data to the controller based on the sensed position of said switch, as described by Philipp in col 2, line 62 – col 3, line 9. Further, one of ordinary skill would recognize that a magnet is an inherent structure necessary for a Hall sensor to determine the position of a mechanical switch element, and output said signals to the controller, in a manner as described by Lim in ¶ [0034] – [0036] (see MPEP 2163.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731